Citation Nr: 0124296	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and if so, whether the claim may be 
granted.


WITNESSES AT HEARING ON APPEAL

Appellant and L. M.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1967 to January 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran was most recently represented by an attorney, but 
that based on the veteran's recent incarceration without 
notice to his attorney's office, the attorney communicated 
her desire to withdraw that representation in a letter dated 
August 31, 2001, received by the regional office (RO) on 
September 5, 2001.  Although the RO has apparently already 
accepted the withdrawal, since the most recent Certification 
of Appeal was dated prior to the RO's receipt of the notice 
of withdrawal, the attorney's notice was not sufficient for 
Department of Veterans Affairs (VA) purposes and a formal 
motion to the Board based on a showing of good cause was 
still required.  38 C.F.R. § 20.608 (2001).  However, as the 
Board finds that the attorney's letter of August 31, 2001 may 
be construed as a motion to withdraw pursuant to 38 C.F.R. 
§ 20.608, that good cause has been shown by that 
correspondence, and that a good faith effort was made to 
provide the veteran with a copy of that correspondence, the 
Board hereby grants the attorney's motion to withdraw and 
that accordingly, the veteran is now representing himself in 
this matter.  

While the record also reflects that the veteran has yet to be 
afforded a requested hearing before a member of the Board, in 
view of the Board's decision to grant service connection for 
PTSD, remand to schedule another hearing or for the purpose 
of giving the veteran an opportunity to find other 
representation, under these circumstances, is not necessary.  

Similarly, although the Board also notes that additional 
evidence has recently been provided by the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), which has not been initially reviewed by the RO 
pursuant to 38 C.F.R. § 20.1304(c) (2001), since the 
information contained within the material provided is found 
to justify the reopening of the veteran's claim and permit 
the grant of the benefit sought, remand for the purpose of 
allowing the RO to initially review this evidence is also 
unnecessary.  



FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for PTSD was denied by an October 1997 rating decision which 
was not appealed.

2.  The evidence received since the October 1997 rating 
decision pertinent to the claim for service connection for 
PTSD bears directly and substantially on the specific matter 
under consideration, is neither cumulative nor redundant, and 
is, by itself or in combination with other evidence, so 
significant that it must be considered in order to finally 
decide the merits of the claim.

3.  The veteran has PTSD which is associated with his 
military service.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision which denied an 
application to reopen a claim for service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1997).

2.  New and material evidence has been submitted since the 
October 1997 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2001).

3.  PTSD was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following the timely filing of a notice of disagreement, the 
RO shall prepare and issue a statement of the case, after 
which the claimant will be afforded a period of sixty days to 
file the formal appeal.  38 U.S.C.A. § 7105.  Except in the 
case of simultaneously contested claims, a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2001).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a) (2001); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The appellant's DD Form 214's indicate that his military 
occupational specialty was equipment and construction machine 
operator, and that he served in Vietnam while attached to the 
93rd Engineering Battalion.  Personnel records reflect that 
during his first period of enlistment, he was attached 
primarily to the 4th Engineering Battalion.  He was the 
recipient of the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Army 
Commendation Medal.  With the exception of an in-service 
diagnosis of immature hostile personality, there is no 
indication that the veteran had any psychiatric impairment in 
service.

The veteran originally sought service connection for this 
disability in February 1973, and the claim was denied by a 
July 1973 determination by the RO.

Thereafter, following VA neuropsychiatric examination in 
April 1988, the veteran was again denied service connection 
as the examination revealed a diagnosis of personality 
disorder which, as a constitutional or developmental 
abnormality, was not considered a disability for VA 
compensation purposes.

At the time of a VA hospitalization late 1991, the veteran 
complained of nightmares, insomnia and flashbacks from 
Vietnam since he came out of the service in 1971, which was 
reportedly getting worse.  The diagnoses at this time 
included PTSD.

Following his 1991 VA hospitalization, the veteran filed an 
application to reopen his claim for service connection for 
PTSD in April 1992.  Thereafter, the veteran participated in 
a PTSD program and then was admitted to a VA domiciliary.  A 
discharge summary in May 1992 includes a diagnosis of chronic 
post-traumatic stress syndrome.

A December 1992 rating decision concluded that while there 
was a diagnosis of PTSD, the diagnosis was not supported by 
evidence of a proper stressor and history of reliving the 
traumatic event.

Thereafter, the veteran filed another application to reopen 
his claim for service connection for PTSD in July 1996, and 
following additional VA examination in September 1996, a 
September 1996 rating action found that there was no 
confirmed diagnosis of PTSD that would permit a finding of 
service connection.  It was also noted that on the most 
recent VA examination, the examiner did not find PTSD, and 
instead concluded that the veteran had an explosive 
personality and depression.

Another application to reopen the claim for service 
connection for PTSD was filed in December 1996, and was 
accompanied by a private psychological evaluation and a 
statement from the veteran's sister indicating how the 
veteran had changed after military service.  

A May 1997 rating decision continued to find that there was 
no confirmed diagnosis that would permit a finding of service 
connection.  While the RO noted that an October 1996 private 
medical report showed a diagnosis of PTSD, VA outpatient 
records from June to December 1996 did not reflect such a 
diagnosis, and April 1997 VA examination revealed a diagnosis 
of major depression and alcohol dependence without a 
diagnosis of PTSD.

Thereafter, another application to reopen the claim for 
service connection for PTSD was filed in June 1997, and was 
accompanied by a June 1997 private medical report and 
outpatient records relating to treatment the veteran received 
several months prior thereto, a statement from a fellow 
service member, Mr. H., a special orders extract dated 
January 1968, and copies of correspondence to the veteran 
from his mother, dated in 1968.  Later, the veteran also 
provided another private medical report dated in October 
1996, and underwent additional VA PTSD examination in August 
1997.  However, in an October 1997 rating decision, the RO 
again concluded that although the private medical reports 
from October 1996 and June 1997 contained diagnoses of PTSD, 
and the most recent VA examiner also provided a diagnosis of 
PTSD, service department evidence did not reflect that the 
veteran engaged in combat.  At the time, the RO also noted 
that the special orders extract confirmed that Mr. H. and the 
veteran were sent to Vietnam together, and Mr. H.'s statement 
indicated that while at the replacement center at Camp Enari, 
Pleiku, Vietnam, the camp was rocketed with 122 millimeter 
(mm) rockets from nearby Tea Plantation. 

Following a notice of disagreement with the October 1997 
rating decision and the issuance of a statement of the case 
in December 1997, the veteran did not file a timely 
substantive appeal.  The October 1997 therefore became final 
and the Board finds that this decision is the last final 
denial under Evans v. Brown, supra.

Since the October 1997 rating decision, additional evidence 
has been received, which includes personal hearing testimony 
from November 1998, photographs of the veteran and an 
individual the veteran allegedly shot and killed while in 
Vietnam, additional witness statements from the veteran's 
spouse, mother, sister, sister-in-law, and another fellow 
service member, Mr. R., a November 1998 private medical 
report from licensed professional counselor, L. M., a January 
1999 private medical report from licensed clinical 
psychologist, J. C., and a February 2001 letter from USASCRUR 
with extracts of the 1968 unit history submitted by the 4th 
Engineering Battalion and an operational report submitted by 
the 4th Engineering Battalion for the period ending October 
31, 1968.

At the veteran's personal hearing in November 1998, the 
veteran's counselor, L. M., began by reading a written 
statement from the veteran in which the veteran related that 
he was exposed to 122 mm rockets and mortar fire at the 
replacement center at Camp Enari, Pleiku, Vietnam (transcript 
(T.) at pp. 1-2).  The veteran also participated in mine 
sweeping activities and the recovery of casualties throughout 
the perimeter of the camp, and was later involved in 
demolition activities and actually had to kill a man during a 
firefight (T. at pp. 2-3).  He was also part of a group that 
had to locate the bodies of several fellow soldiers that had 
been overrun while stationed at a listening post (T. at p. 
3).  Mr. R.'s statement was also read into the record at this 
time (T. at p. 3).  Mr. R. related being subjected to 100 mm 
rockets at the replacement center (T. at p. 3).  Also read 
into evidence at this time were the statements from the 
veteran's mother, sister, sister-in-law, and spouse, all of 
which essentially assert that the veteran was significantly 
changed by his wartime experiences and that he would 
regularly experience significant mood swings (T. at pp. 4-7).  
Finally, L. M. read her recent November 1998 report which 
documented her clinical findings and her diagnosis of PTSD 
(T. at p. 7).

In his private medical report from January 1999, J. C. opines 
that the veteran continued to experience a variety of PTSD 
symptoms.

The February 2001 letter from USASCRUR indicates that the 
extracts from the 1968 unit history of the 4th Engineering 
Battalion document casualties during the reporting time 
period, and that extracts from the operational report 
document that the battalion was engaged in combat support 
during the reporting period, at which time combat incidents 
and causalities were also reported.  The extracts are noted 
to specifically document various mine sweeping activities in 
the battalion's area of operations and exposure to periodic 
fire from the enemy during the period the veteran served with 
the battalion while in Vietnam.  


II.  Analysis

Whether New and Material Evidence has been Submitted to 
Reopen the Claim 

Since the filing of the subject application to reopen, the 
United States Court of Appeals for the Federal Circuit 
entered a decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) concerning the definition of the term "new and 
material evidence" found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the Court in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), had "overstepped its judicial authority" 
by adopting a social security case law definition of "new 
and material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, while the veteran was not furnished with the 
provisions of 38 C.F.R. § 3.156(a) in the March 1999 
statement of the case, in determining that the evidence 
submitted since the last final denial was merely cumulative, 
the RO, in essence applied the 38 C.F.R. § 3.156(a) standard 
in reaching its decision in this matter.  However, the Board 
has reviewed the evidence received since the October 1997 
rating decision and as indicated below, has found that the 
information provided by the USASCRUR provides verification of 
several of the stressors asserted by the veteran, and is 
therefore sufficient to reopen the veteran's claim for 
service connection for PTSD.  Accordingly, the Board finds 
that the claimant has essentially been provided the governing 
regulatory definition of "new and material evidence," that 
the RO's adjudication of the claim was consistent with that 
definition, that this evidence qualifies as "new and 
material evidence" under this definition, and that it is 
therefore not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board has considered the evidence and contentions 
received since the October 1997 rating decision and finds 
that it most importantly consists of the USASCRUR February 
2001 letter and the extracts provided with that letter.  In 
addition to generally verifying some casualties and combat 
incidents experienced by the 4th Engineering Battalion during 
the period the veteran was attached to the battalion, this 
evidence also specifically documents regular mine sweeping 
activities and exposure to periodic fire from the enemy.  
Consequently, the Board finds that the additional evidence 
and material of record in this case bears directly and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Now that the claim is reopened, the notice and development 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA) and the 
regulations promulgated thereto (See 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)), are fully applicable without 
limitation.  However, development of this matter has largely 
been accomplished and, in any event, the Board's decision to 
grant service connection for PTSD now obviates any need for 
further development.  


Decision on the Merits

The Board has reviewed the evidence of record and finds that 
it first reflects numerous and recent diagnoses of PTSD.  To 
the extent that this medical evidence indicates a current 
finding of PTSD, the Board finds that the initial requirement 
for a grant of service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Court has indicated that this is a two-part process.  The VA 
must first determine if the evidence supports the existence 
of an alleged stressful event.  This is a factual 
determination, and hence is within the purview of the 
adjudicative process.  Only if this is so, a second 
determination must be made as to whether the stressor is of 
sufficient gravity to support a finding of PTSD.  This latter 
determination is medical in nature, and hence outside of the 
expertise of the RO and the Board.  West v. Brown, 7 Vet. 
App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his lay testimony must be accepted as 
conclusive as to their actual occurrence.  38 U.S.C.A. § 
1154(b) (West 1991); See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Initially, the Board notes that the veteran was not awarded 
any combat citations.  Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has noted the 1968 history and operation 
report associated with the veteran's unit, and that this 
history and operational report not only generally verifies 
that the veteran's unit experienced casualties and combat 
incidents in Vietnam, but that it was involved in regular 
mine sweeping activities and subjected to periodic enemy 
fire, both of which were specifically identified as stressors 
by the veteran.  This documented enemy action and activity in 
direct response to that action, the Board concludes, may be 
sufficient to find that the veteran served in combat.  
Therefore, although the Board notes that there has been some 
inconsistency in the veteran's report of certain stressors, 
in view of the fact that independent service records have 
verified the veteran's report of being subjected to hazards 
associated with mine sweeping activities and periodic enemy 
fire while with the 4th Engineering Battalion, the Board must 
find that the record contains evidence which supports the 
existence of a stressful event.

The Board also notes that recent examiners have found that 
the veteran's exposure to his claimed stressors and other war 
trauma in Vietnam were sufficient to support a diagnosis of 
PTSD, and that under the criteria set forth in DSM IV, PTSD 
may be based on the experiencing of actual or threatened 
death or serious harm.  Since there are service records which 
corroborate that he experienced such threat and these 
stressors have been found to support a diagnosis of PTSD, the 
Board finds that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


